                                  UNITED STATES DISTRICT COURT                                   i=    [l   l       ·=   ri· ,,
                                  EASTERN DISTRICT OF TENNESSEE                                  fl         ;   l        Ile,,.


   M.B. , et al.                                                                                       SEP 1 0 2021
                   Plaintiff,                                                            Clerk, U. S. District Court
   v.                                                                   Case No. 3:21-c~ 0Ws·qi7J istrict of Te nnessee
                                                                                                .At Knoxville
   Lee, et al.
                                                                       ~ectJpt:if KSot3303
                   Defendant.


                             MOTION FOR ADMISSION PRO HAC VICE

          The undersigned, counsel for Governor, Bill Lee

   moves for admission to appear in this action pro hac vice.

           Pursuant to E.D. Tenn. LR. 83.S(b)(l). FILING FEE= $90.00

                   I am a member in good standing of the highest court of the following state,
                   territory or the District of Columbia (list ALL states):
                    Texas
                   AND I am a member in good standing of another U.S. District Court. A
                   certificate of good standing from the DISTRICT court is attached. ).




           Pursuant to E.D. Tenn. LR. 83.5(b)(2) . NO FILING FEE REQUIRED.

          D        An application for my admission to practice in this Court is currently pending.



           I declare under penalty of perjury that the foregoing is true and correct.

           Date: September 8, 2021


                                              (Signatu -h~ signed)
   Name: Reed Smith, Acting Assistant Attorney General
   Firm: Office of the Tennessee Attorney General
   Address:
             P.O. Box 20207, Nashville, TN 37202


   Email address: Reed.Smith@ag.tn.gov
                   Once your motion is granted, you must register as an E-Filer with this Court. For
                                        instructions visit the Court's website.




Case 3:21-cv-00317-JRG-DCP Document 11 Filed 09/10/21 Page 1 of 2 PageID #: 106
                                            U.S. DISTRICT COURT
                                      NORTHERN DISTRICT OF TEXAS


                             CERTIFICATE OF GOOD STANDING


I, Karen Mitchell, Clerk of the U.S. District Court for the N orthem District of Texas, certify that the attorney
named below is admitted to practice before this court and is currently in good standing:



                                          REED NEAL SMITH


                        Bar Number:                                 Date of Admission:

                         24067875                                         0812612010



Witness my official signature and the seal of this court.


Dated: September 8, 2021                                Karen Mitchell,
                                                        Clerk of Court

                                                        By: Isl L. Waits
                                                           Deputy Clerk




Case 3:21-cv-00317-JRG-DCP Document 11 Filed 09/10/21 Page 2 of 2 PageID #: 107
